QBffice   of the !Zlttornep     @eneral
                                          diMateof Qexae

DAN MORALES                                 October 3,1991
 *l-r*RNm
        CMERAL



    Mr. John C. Taylor                           Opinion No. DM-47
    chairman
    Board of Directors                           Re: Whether a member of the board of
    Guadalupe-Blanco River Authority             a river authority may serve on a board of
    P. 0. Box 271                                an appraisal district (RQ-140)
    Seguin, Texas 78156

    Dear Mr. Taylor:

            You ask whether a director of the Guadalupe-Blanc0 River Authority may
    also serve as a member of the board of directors of a county appraisal district.

            Article XVI, section 40, of the Texas Constitution prohibits a person from
    holding two “offices of emolument.” Because no compensation is attached to the
    office of director of a county appraisal district, the office is not one of emolument.
    See Tax Code 3 6.04(c) (members of board of county appraisal district receive no
    compensation but receive reimbursement for actual expenses); Attorney General
    Opinion JM-1266 (1990) (reimbursement for actual expenses is not an emolument
    for purposes of article XV& section.40); see u&o Acts 1969,61st Leg., ch. 432, 5 1, at
    1465 (directors of Guadalupe-Blanc0 River Authority to receive $25 a day plus
    expenses); Water Code $50.059 (general provision regarding compensation of
    directors of river authority). Therefore, the constitutional prohibition on dual office
    holding is inapplicable to the facts you describe.

            The common-law doctrine of incompatibility prevents a person from holding
    two offices where one office might impose its policies on the other or subject it to
    control in some other way. See Attorney General Opinions JM-1266 (1990); JM-129
    (1984); JM-97 (1983). The main function of an appraisal district is to appraise
    property in the district for ad valorem tax purposes of each taxing unit that imposes
    ad valorem taxes on property in the district. Tax Code $6.01(b). Thus, if the
    Guadalupe-Blanco River Authority imposed ad valorem taxes on property in a
    particular appraisal district, service on both the board of the river authority and the




                                            p.   236
Mr. John C. Taylor - Page 2                (DM-47)




board of the appraisal district would likely be incompatible under the common law.1
The Guadalupe-Blanc0 River Authority, however, has no authority to impose taxes.
Acts 1975,64th Leg., ch. 433, 9 1, at 1150. We find no other basis in the relevant
statute for concluding that service on the board of the Guadalupe-Blanco River
Authority would be incompatible with service on the board of an appraisal district
that appraises property witbin the boundaries of the river authority for ad valorem
tax purposes.

                                      SUMMARY

                Article XVI, section 40, of the Texas Constitution does not
           prohibit a person from serving on the board of directors of a
           river authority and the board of directors of a county appraisal
           district.

                Service on the board of the Guadalupe-Blanc0 River
           Authority is not incompatible with service on the board of an
           appraisal district that appraises property within the boundaries
           of the river authority for ad valorem tax purposes.

                                                        Very truly yours,




                                                        DAN      MORALES
                                                        Attorney General of Texas

WILL PRYOR
First Assistant Attorney General



        *S&ion 6.03(a) of the Tax Cede,in its currentform, overrides the common-law doctrine of
iacompa&ilityto the catcntit would he appticahtcin this contextby providingthat an “individual who
is otherwiseeligibleto serve.oa the board is not ineligible hecameof membershipoa the governing
bodyof a taxingunit.” SeeAttorneyGeneralOpinionJhi-ll!57 (1990). As of September1.1991, that
F        witino longerappearin s&ion 6.Oya). See H.B.864,Ads 195$72d Leg., ch. 371, 5 11, at




                                             P.   237
Mr. John C. Taylor - Page 3            (DM-47)




MARY KELLER
Executive Assistant Attorney General

JUDGE ZOJLIE STEAKLEY (Ret)
Special Assistant Attorney General

RENEAHIcKs
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                         P- 238